889 So. 2d 124 (2004)
Ryan FORREST, Appellant,
v.
Katherine S. WILSON, Individually and on behalf of Minors, etc., Appellee.
No. 1D04-0125.
District Court of Appeal of Florida, First District.
November 30, 2004.
William Mallory Kent, Esq. of The Law Office of William Mallory Kent, Jacksonville, for Appellant.
Katherine S. Wilson, pro se, for Appellee.
PER CURIAM.
Because the trial court's finding that appellant stalked and harassed appellee's minor child by repeatedly engaging in certain acts is not supported by competent, substantial evidence, the permanent injunction against repeat violence is REVERSED. See § 784.048(2), Fla. Stat. (2003) (providing that "[a]ny person who willfully, maliciously, and repeatedly follows, harasses, or cyberstalks another person commits the offense of stalking ..."); see also McMath v. Biernacki, 776 So. 2d 1039, 1040 (Fla. 1st DCA 2001) (applying *125 the competent, substantial evidence standard of review in reviewing an injunction against repeat violence).
BROWNING, LEWIS and POLSTON, JJ., CONCUR.